In a matrimonial action in which the parties were divorced by judgment entered September 14, 1990, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Richmond County (Adams, J.), dated September 30, 2004, as denied his motion, in effect, to reject a report of the same court (Sacks, J.H.O.), dated May 13, 2004, granted the plaintiffs cross motion to confirm the report, and directed that the parties’ residences be listed for sale and sold as soon as practicable, as provided by the judgment of divorce.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the defendant’s motion, in effect, to reject the subject report of the Judicial Hearing Officer and granted the plaintiff’s cross motion to confirm the report. The record supports the finding of the Judicial Hearing Officer that the issues raised in the defendant’s underlying motion have been “thoroughly reviewed by all levels of the court and found groundless.” Accordingly, reconsideration of these matters is barred by the doctrine of the law of the case (see People v Evans, 94 NY2d 499, 502 [2000]; Martin v City of Cohoes, 37 NY2d 162, 165 [1975]; Engel v Eichler, 300 AD2d 622, 623 [2002]; Stokes v County of Suffolk, 63 AD2d 645 [1978]). Reconsideration of issues regarding the sale of the residences is similarly precluded. Schmidt, J.P., S. Miller, Rivera and Spolzino, JJ., concur.